DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Claim Rejections - 35 USC § 101	2
Claim Rejections - 35 USC § 103	3
Allowable Subject Matter	6
Conclusion	7


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


This action is responsive to applicant’s claim set received on 9/16/19.  Claims 1-24 are currently pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14, 20-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claims 14, 20-24 are drawn to functional descriptive material recorded on a computer readable storage medium.  Normally, the claim would be statutory.  However, the specification does not specifically define a computer-readable medium as only the given examples.  
“A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  (In re Petrus A.C.M. Nuijten; Fed Cir, 2006-1371, 9/20/2007).
Because the full scope of the claim as properly read in light of the disclosure encompasses non-statutory subject matter, the claim as a whole is non-statutory.  The examiner suggests amending the claim to include the disclosed tangible computer readable media, while at the same time excluding the intangible media such as signals, carrier waves.  Any amendment to the claim should be commensurate with its corresponding disclosure.
Examiner suggests, as seen within 1351 OG 212 dated 2/23/2010, applicant include the limitation, “non-transitory”, within the cited claims to overcome the rejection and to avoid any issues of new matter.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claims 1-3, 13-16, 14, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (CN 101211355 B) in view of Li et al (CN 104008174 B).  The machine translation of Gao and Li will be referred from hereon.
Regarding claim 1, Gao teaches a high-dimensional image feature matching method, comprising: extracting a high-dimensional image feature of an image to be retrieved (see pg. 2-3); dividing the high-dimensional image feature of the image to be retrieved into a plurality of low-dimensional image features (see pg. 2-3); determining a nearest clustering center at each layer of image features of images in a database corresponding to each of the image features of the image to be retrieved, by comparing each of the image features of the image to be retrieved with clustering centers at each layer, wherein the determined nearest clustering center is nearest to the corresponding image feature (see pg. 2-3); and determining a similarity of the low-dimensional image feature between the image to be retrieved and each of some images in the database according to the determined nearest clustering center, so that at least one high-dimensional image feature matching the high-dimensional image feature of the image to be retrieved is retrieved in the database (see pg. 2-3).  Gao does not teach expressly a cluster center at each layer of low-dimensional image features of images in a database.

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Gao to utilize the limtations supra as suggested by Li.  The suggestion/motivation for doing so would have been to enhance the image processing by improving the speed of image retrieval and the performance of image retrieval (see abstract).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Gao, while the teaching of Li continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claims 2-3, Gao with Li teaches all elements as mentioned above in claim 1.  Gao with Li does not teach expressly extracting a high-dimensional image feature of each of the images in the database; dividing the high-dimensional image feature of each of the images in the database into a plurality of low-dimensional image features; and  4Docket No. 524972US Preliminary Amendmentdetermining the clustering centers at each layer of the low-dimensional image features by performing layered clustering calculation on the low-dimensional image features of the images in the database; an inverted file.
Li, in the same field of endeavor, teaches extracting a high-dimensional image feature of each of the images in the database; dividing the high-dimensional image feature of each of the images in the database into a plurality of low-dimensional image features; and  4Docket No. 524972US Preliminary Amendmentdetermining 
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Gao with Li to utilize the limtations supra as suggested by Li.  The suggestion/motivation for doing so would have been to enhance the image processing by improving the speed of image retrieval and the performance of image retrieval (see abstract).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Gao with Li, while the teaching of Li continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claims 13, 15, 16, the claims are analyzed as a device that implements the limitations of claims 1-3 (see rejection of claims 1-3).
Regarding claims 14, 20-21, the claims are analyzed as a computer readable storage medium that implements the limitations of claims 14, 20-21 (see rejection of claims 14, 20-21).


Allowable Subject Matter
Claims 4-6, 17-19, 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Claims 1-3, 7-16, 20-21 are rejected.  Claims 4-6, 17-19, 22-24 are objected to as being dependent upon a rejected base claim.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/EDWARD PARK/
Primary Examiner, Art Unit 2666